DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on September 24, 2021 has been acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 10 the limitation “wherein the controller is configured to output control information to the transportation apparatus so as to cause the transportation apparatus to store the delivery product in the parked vehicle” is not supported by the specification.  The specification states that in the “shop server 56 may output control information to the transportation apparatus 60 so as to cause the transportation apparatus 60 to store the delivery product in the parked vehicle. The transportation apparatus 60 may be configured to request the standby user to open the door of the parked vehicle in order to store the delivery product in the parked vehicle” [0059].  This does not describe how the controller causes the transportation apparatus to store the delivery product in the parked vehicle.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 16 and 18-19 recite the limitations “the vicinity” in lines 4, 4, 4 and 3 respectively.  There is insufficient antecedent basis for the limitations in the claims.  Claims 2-15; 17-18; and 20 by being dependents of claims 1, 16 and 19 respectively are also rejected.
In claim 19 the limitation “an output interface configured to output …” has been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim 20 limitation “an input interface configured to accept …” has been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 19 limitation “an output interface configured to output …” and Claim 20 limitation “an input interface configured to accept …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they uses the generic placeholder “an output interface” coupled with functional language “configured to output information …”; “an input interface” coupled with functional language “configured to accept an input …,” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	A review of the specification does not show definite structures for the “output interface configured to output,” nor the “input interface configured to accept” and fails to provide a single algorithm which can perform the recited functionalities.  Therefore, the claims are indefinite. 
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim, however is directed toward an abstract idea.  The limitations that recite the abstract ideas are: based on parked vehicle information related to a parked vehicle parked in a parking lot, detect whether there is a standby user waiting in or in the vicinity of the parked vehicle;  and output, service information to be notified to the standby user.  These limitations, describe commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional elements referring to a controller; to a terminal apparatus, which are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the controller, terminal apparatus, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-13, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 14-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-13 and are also rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurani (US Patent 10997570).
	Regarding Claims 1, 15-16 and 19, Kurani discloses, an information processing apparatus, system, method, and a terminal apparatus, comprising a controller configured to:
	based on parked vehicle information related to a parked vehicle parked in a parking lot, detect whether there is a standby user waiting in or in the vicinity of the parked vehicle; Kurani [Col. 4. Ln 46-47: activity circuit detect that the user is within a vehicle but the vehicle is parked];
	and output, to a terminal apparatus, service information to be notified to the standby user; Kurani [Col. 12 Ln. 61-63: activity circuit cause an ad relating to accelerated or bonus rewards points to be displayed on a display device of the vehicle and/or the smartphone];
	Regarding Claims 2 and 17, Kurani discloses, wherein the controller is configured to output information on a shop that can be used by the standby user, as the service information; Kurani [Col. 12 Ln. 58-60: determine that the vehicle is located in the parking lot of a particular merchant at which the user has a rewards or loyalty account];
	Regarding Claim 3, Kurani discloses, wherein the controller is configured to output, to the terminal apparatus, information related to an incentive to be granted when the standby user visits the shop that can be used.  Kurani [Col. 12 Ln. 61-63: activity circuit may cause an ad relating to accelerated or bonus rewards points to be displayed on a display device of the vehicle and/or the smartphone].
	Regarding Claim 12, Kurani discloses, wherein the controller is configured to grant authorization to the standby user to view the service information.  Kurani [Col. 11 Ln. 50-55: login time-out parameters may include vehicle data in addition to conventional user activity data. For example, upon authenticating the user, the computing system may keep the user logged in until certain vehicle operating conditions (e.g., a gear change to park event, a key-off event, etc.) are detected].
	Regarding Claim 14, Kurani discloses, wherein the controller is configured to detect whether there is a standby user based on positional information for the terminal apparatus.  Kurani [Col. 6 Ln. 43-45: the smartphone includes a location sensor (e.g., a GPS device) for determining the location of the smartphone].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nagai (JP Publication 2018-032179)
A.	In regards to Claim 4, Kurani does not specifically disclose, wherein the controller is configured to determine the incentive in accordance with a state of congestion of the shop that can be used.  This is disclosed by Nagai [p 6: store apply different discount rates to customers who have a waiting time of 0 to 30 minutes (occupants of the vehicle 7) according to the length of the waiting time].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani with the teachings from Nagai with the motivation to provide incentives in accordance with congestion because the ability to shop at discounted prices gives the occupants the motivation to endure some waiting time. Nagai [p 3].
B.	In regards to Claims 5 and 18, Kurani does not specifically disclose, wherein the controller is configured to output purchase information for the standby user to purchase products while waiting in the parked vehicle, as the service information.  This is disclosed by Nagai [p 12: service coupon may include sales words related to the store or the product, contents that the occupant can spend without waiting for the waiting time, and the like.  Occupant who received the service coupon spends a waiting time in a convinced mood, and eventually parks the vehicle in the parking space and heads to the store].  The motivation being the same as stated in claim 4. 
C.	In regards to Claim 6, Kurani does not specifically disclose, wherein the controller is configured to output information related to a discount for products or information on a coupon that can be used for purchasing products, as the purchase information.  This is disclosed by Nagai [p 12: service proposal unit transmits a service coupon to the terminal device carried by the passenger. A service coupon is an electronic coupon including the service ID of the service selected by the occupant].  The motivation being the same as stated in claim 4. 
D.	In regards to Claim 7, Kurani does not specifically disclose, wherein the controller is configured to output information on products that are sold at a related shop associated with the parking lot, as the purchase information.  This is disclosed by Nagai [p 3: occupant then selects the proposed service candidates that match his preference. Thereafter, the occupant uses the service he/she selects at the store; use of a service means purchasing a product or the like at a discount price].  The motivation being the same as stated in claim 4. 
E.	In regards to Claim 8, Kurani does not specifically disclose, wherein the controller is configured to output information on a delivery product that can be delivered to the parking lot, as the purchase information.  This is disclosed by Nagai [p 10: residence area, name of the store to be provided, product to be provided, and the time zone and day of the week when the service is provided; if a waiting time of more than 30 minutes is predicted, the records are applied to prompt the occupant to turn back from the queue].  The motivation being the same as stated in claim 4.
F.	In regards to Claim 11, Kurani does not specifically disclose, wherein the controller is configured to output to the terminal apparatus, information related to an incentive to be granted when the standby user purchases a product based on the purchase information.  This is disclosed by Nagai [p 12: transmits a service coupon to the terminal device carried by the passenger.  The service coupon may include sales words related to the store or the product, contents that the occupant can spend].  The motivation being the same as stated in claim 4. 
G.	In regards to Claim 13, Kurani does not specifically disclose, wherein the controller is configured to detect whether there is a standby user based on an image of the parked vehicle acquired as the parked vehicle information.  This is disclosed by Nagai [p 7: determine the parking waiting position, the actual waiting time, and the parking time for each vehicle based on images captured by a plurality of cameras installed at many positions in the parking lot]. The motivation being the same as stated in claim 4. 
H.	In regards to Claim 20, Kurani does not specifically disclose, further comprising an input interface configured to accept an input from the standby user, wherein the controller is configured to acquire an input from the standby user requesting purchase of a product based on the service information through the input interface and produce an output to the information processing apparatus.  This is disclosed by Nagai [p 10: allows the user to input the gender, age and residence area, name of the store to be provided, product to be provided, and the time zone and day of the week when the service is provided via the input device; generation unit  creates a record for the store being processed in the service database for each waiting time based on the data received; p 11: service proposal unit acquires service candidates according to the waiting time and the like. Specifically, the service proposing unit searches the service, and acquires all corresponding records]. The motivation being the same as stated in claim 4. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nagai (JP Publication 2018032179) in further view of Beaurepaire (US Publication 2020/0201354)
A.	In regards to Claim 9, Kurani does not specifically disclose, wherein, when the standby user purchases the delivery product, the controller outputs control information to a transportation apparatus configured to deliver the delivery product so as to cause the transportation apparatus to deliver the delivery product to the parked vehicle.  This is disclosed by Beaurepaire [0029: autonomous delivery vehicle may have to pick goods from a start location and drop the goods at a destination location].  
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani with the teachings from Beaurepaire with the motivation to provide optimal delivery of goods and packages at destination addresses by delivery personnel without creating major traffic disruption by leveraging smart algorithms that dynamically monitor and optimize the traffic related impact of autonomous vehicles used by the delivery personnel. Beaurepaire [0028].
B.	In regards to Claim 10, Kurani does not specifically disclose, wherein the controller is configured to output control information to the transportation apparatus so as to cause the transportation apparatus to store the delivery product in the parked vehicle.  This is disclosed by Beaurepaire [0029: autonomous delivery vehicle may wait at the start location and the destination location for on-boarding and/or de-boarding of the goods]. The motivation being the same as stated in claim 9.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622a



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).